                  Case 4:15-cv-01247-HSG Document 56 Filed 07/22/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Ashton Woods Holdings L.L.C. et al.                          4:15-cv-01247 -HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   USG Corporation et al.                          )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Lester C. Houtz                       , an active member in good standing of the bar of
 9    Colorado                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: L&W Supply Corporation                       in the
                                                                Gary T. Lafayette
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Bartlit Beck LLP                              Lafayette & Kumagai LLP
14    1801 Wewatta St., Ste. 1200 , Denver CO 80202 1300 Clay St., Suite 810, Oakland, CA 94612
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (303) 592-3100                                      (415) 357-4600
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    les.houtz@bartlitbeck.com                           glafayette@lkclaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 20165        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 06/22/20                                               Lester C. Houtz
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Lester C. Houtz                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 7/22/2020
            7
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
       Case 4:15-cv-01247-HSG Document 56 Filed 07/22/20 Page 2 of 2




                                                                                                                      '
STATE OF COLORADO, ss :


       I,     Cheryl Stevens                      Clerk of the Supreme Court of the State of

Colorado, do hereby certify that


                            LESTER C HOUTZ
has been duly licensed and admitted to practice as an


        c.ATTORNEY AND [ovNSELOR AT £Aw

within this State; and that his/ her name appears upon the Roll of Attorneys

and Counselors at Law in my office of date the                   -----'2::C..7i
                                                                           ;....;;.t=h_   _   _ __   _     _ __



day of_ _     D_e_c_e_m_b_e_r_ _ _ _ A. D. 1990                                    and that at the date hereof

the sa id _   _ _L_E_S_T.
                       _.:.'E
                            _1l
                              ------'C_.:.l/i-=-=- - - =-:O. . .U:.: : . . ::T.=-='Z=--- - - - - - -- - -
is in good standing at this Bar.


                              IN WITNESS WHEREOF, I have hereunto subscribed my name and
                              affixed the Seal of said Supreme Court, at Denver, in said State, this

                            .__6_t_~_ _ day ¢ - -~_e_b_ru_a_ry
                                                            ____ A.D.2020
                                                 Cheryl Stevens


                                                                                                     . --fPIIIJ   Clerk
